NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANIBAL SILVA,                                   No. 20-55790

                Appellant,                      D.C. No. 5:19-cv-00571-JGB

 v.
                                                MEMORANDUM*
RIVERSIDE COUNTY TAX
COLLECTOR; et al.,

                Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Anibal Silva appeals pro se from the district court’s judgment dismissing his

bankruptcy appeal for failure to file required documents. We have jurisdiction

under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of discretion.

Fitzsimmons v. Nolden (In re Fitzsimmons), 920 F.2d 1468, 1471 (9th Cir. 1990).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion by dismissing Silva’s appeal

for failure to file all the documents required by Federal Rule of Bankruptcy

Procedure 8003, after providing additional time and multiple warnings that failure

to do so would result in dismissal. See Fed. R. Bankr. P. 8003(a)(2) (an appellant’s

failure to take steps to prosecute a bankruptcy appeal may be grounds for

dismissal); Greco v. Stubenberg, 859 F.2d 1401, 1404 (9th Cir. 1988) (court must

show it had sufficiently considered and exhausted alternatives to dismissal).

      We reject as without merit Silva’s contention that the district judge engaged

in improper behavior.

      Silva’s motion to supplement the appellate record (Docket Entry No. 11) is

granted.

      AFFIRMED.




                                         2                                      20-55790